             Case 2:20-cr-00227-PA Document 107 Filed 08/09/21 Page 1 of 22 Page ID #:619



         1   TRACY L. WILKISON
             Acting United States Attorney
         2   SCOTT M. GARRINGER
             Assistant United States Attorney
         3   Chief, Criminal Division
             ELIA HERRERA (Cal. Bar No. 293278)
         4   ASHLEY FILLMORE (Cal. Bar. No. 332167)
             Assistant United States Attorneys
         5   General Crimes Section
                  1200 United States Courthouse
         6        312 North Spring Street
                  Los Angeles, California 90012
         7        Telephone: (213) 894-2024/2416
                  Facsimile: (213) 894-0141
         8        E-mail:    elia.herrera@usdoj.gov
                             ashley.fillmore@usdoj.gov
         9
             Attorneys for Plaintiff
    10       UNITED STATES OF AMERICA
    11                               UNITED STATES DISTRICT COURT

    12                         FOR THE CENTRAL DISTRICT OF CALIFORNIA

    13       UNITED STATES OF AMERICA,                No. 20-CR-00227-PA-2

    14                 Plaintiff,                     PLEA AGREEMENT FOR DEFENDANT
                                                      MARINA HAGHNAZARIAN
    15                       v.

    16       MARINA HAGHNAZARIAN,

    17                 Defendant.

    18

    19            1.    This constitutes the plea agreement between Marina
    20       Haghnazarian (“defendant”) and the United States Attorney’s Office
    21       for the Central District of California (the “USAO”) in the above-
    22       captioned case.      This agreement is limited to the USAO and cannot
    23       bind any other federal, state, local, or foreign prosecuting,
    24       enforcement, administrative, or regulatory authorities.
    25                                  DEFENDANT’S OBLIGATIONS
    26            2.    Defendant agrees to:
    27                  a.     At the earliest opportunity requested by the USAO and
    28       provided by the Court, appear and plead guilty to Count Five of the
  CDP
8/2/21
     Case 2:20-cr-00227-PA Document 107 Filed 08/09/21 Page 2 of 22 Page ID #:620



1    indictment in United States v. Marina Haghnazarian, CR No. 20-227-PA,

2    which charges defendant with bank fraud, in violation of 18 U.S.C.

3    § 1344(2).

4               b.    Not contest facts agreed to in this agreement.

5               c.    Abide by all agreements regarding sentencing contained

6    in this agreement.

7               d.    Appear for all court appearances, surrender as ordered

8    for service of sentence, obey all conditions of any bond, and obey

9    any other ongoing court order in this matter.
10              e.    Agree that all court appearances, including her change
11   of plea hearing and sentencing hearing, may proceed by video-
12   teleconference (“VTC”) or telephone, if VTC is not reasonably
13   available, so long as such appearances are authorized by Order of the
14   Chief Judge 20-097, 20-186, 21-031 or another order, rule, or
15   statute.   Defendant understands that, under the Constitution, the
16   United States Code, the Federal Rules of Criminal Procedure
17   (including Rules 11, 32, and 43), she may have the right to be
18   physically present at these hearings.        Defendant understands that

19   right and, after consulting with counsel, voluntarily agrees to waive

20   it and to proceed remotely.      Defense counsel also joins in this

21   consent, agreement, and waiver.       Specifically, this agreement

22   includes, but is not limited to, the following:

23                    i.    Defendant consents under Section 15002(b) of the

24   CARES Act to proceed with her change of plea hearing by VTC or

25   telephone, if VTC is not reasonably available.

26                    ii.   Defendant consents under 18 U.S.C. § 3148 and

27   Section 15002(b) of the CARES Act to proceed with any hearing

28

                                           2
     Case 2:20-cr-00227-PA Document 107 Filed 08/09/21 Page 3 of 22 Page ID #:621



1    regarding alleged violations of the conditions of pre-trial release

2    by VTC or telephone, if VTC is not reasonably available.

3               f.    Not commit any crime; however, offenses that would be

4    excluded for sentencing purposes under United States Sentencing

5    Guidelines (“U.S.S.G.” or “Sentencing Guidelines”) § 4A1.2(c) are not

6    within the scope of this agreement.

7               g.    Be truthful at all times with the United States

8    Probation and Pretrial Services Office and the Court.

9               h.    Pay the applicable special assessment at or before the
10   time of sentencing unless defendant has demonstrated a lack of
11   ability to pay such assessments.
12              i.    At or before the time of sentencing, satisfy any and
13   all restitution/fine obligations based on ability to pay by
14   delivering a certified check or money order to the Fiscal Clerk of
15   the Court in the amount of $57,989.61, to be held until the date of
16   sentencing and, thereafter, applied to satisfy defendant’s
17   restitution/fine balance.      Payments may be made to the Clerk, United
18   States District Court, Fiscal Department, 255 East Temple Street,

19   11th Floor, Los Angeles, California 90012.

20              j.    Ability to pay shall be assessed based on the

21   Financial Disclosure Statement, referenced below, and all other

22   relevant information relating to ability to pay.

23              k.    Defendant agrees that any and all restitution/fine

24   obligations ordered by the Court will be due in full and immediately.

25   The government is not precluded from pursuing, in excess of any

26   payment schedule set by the Court, any and all available remedies by

27   which to satisfy defendant’s payment of the full financial

28   obligation, including referral to the Treasury Offset Program.

                                           3
     Case 2:20-cr-00227-PA Document 107 Filed 08/09/21 Page 4 of 22 Page ID #:622



1               l.    Complete the Financial Disclosure Statement on a form

2    provided by the USAO and, within 30 days of defendant’s entry of a

3    guilty plea, deliver the signed and dated statement, along with all

4    of the documents requested therein, to the USAO by either email at

5    usacac.FinLit@usdoj.gov (preferred) or mail to the USAO Financial

6    Litigation Section at 300 N. Los Angeles St., Suite 7516, Los

7    Angeles, CA 90012.

8               m.    Authorize the USAO to obtain a credit report upon

9    returning a signed copy of this plea agreement.
10              n.    Consent to the USAO inspecting and copying all of
11   defendant’s financial documents and financial information held by the
12   United States Probation and Pretrial Services Office.
13                              THE USAO’S OBLIGATIONS

14        3.    The USAO agrees to:

15              a.    Not contest facts agreed to in this agreement.

16              b.    Abide by all agreements regarding sentencing contained

17   in this agreement.

18              c.    At the time of sentencing, move to dismiss the

19   remaining count of the indictment as against defendant.           Defendant

20   agrees, however, that at the time of sentencing the Court may

21   consider any dismissed charges in determining the applicable

22   Sentencing Guidelines range, the propriety and extent of any

23   departure from that range, and the sentence to be imposed.

24              d.    At the time of sentencing, provided that defendant

25   demonstrates an acceptance of responsibility for the offense up to

26   and including the time of sentencing, recommend a two-level reduction

27   in the applicable Sentencing Guidelines offense level, pursuant to

28

                                           4
     Case 2:20-cr-00227-PA Document 107 Filed 08/09/21 Page 5 of 22 Page ID #:623



1    U.S.S.G. § 3E1.1, and recommend and, if necessary, move for an

2    additional one-level reduction if available under that section.

3                e.   At the time of sentencing, provided that (i) defendant

4    complies with paragraph 2 and the other provisions of this agreement

5    up through the time of sentencing, (ii) the Court adopts the

6    Sentencing Factors set forth in paragraph 13, and (iii) the Court

7    does not depart downward in criminal history category, recommend a

8    two-level downward variance in offense level under Booker v. United

9    States, 543 U.S. 220 (2005), based on the factors set forth in 18
10   U.S.C. § 3553(a)(1)-(7), including defendant’s personal history and

11   characteristics and the unique circumstances of this case.

12               f.   Recommend that defendant be sentenced to a term of

13   imprisonment no higher than the low end of the applicable Sentencing

14   Guidelines range, provided that the offense level used by the Court

15   to determine that range is 12 or higher and provided that the Court

16   does not depart downward in offense level or criminal history

17   category.    For purposes of this agreement, the low end of the

18   Sentencing Guidelines range is that defined by the Sentencing Table

19   in U.S.S.G. Chapter 5, Part A, without regard to reductions in the

20   term of imprisonment that may be permissible through the substitution

21   of community confinement or home detention as a result of the offense

22   level falling within Zone B or Zone C of the Sentencing Table.

23                               NATURE OF THE OFFENSE

24        4.     Defendant understands that for defendant to be guilty of

25   the crime charged in Count Five, that is, bank fraud, in violation of

26   Title 18, United States Code, Section 1344(2), the following must be

27   true:

28

                                           5
     Case 2:20-cr-00227-PA Document 107 Filed 08/09/21 Page 6 of 22 Page ID #:624



1               a.     First, defendant knowingly carried out a scheme or

2    plan to obtain money or property from a financial institution by

3    making false statements or promises;

4               b.    Second, defendant knew that the statements or promises

5    were false;

6               c.    Third, the statements or promises were material, that

7    is, they had a natural tendency to influence, or were capable of

8    influencing, a financial institution to part with money or property;

9               d.    Fourth, defendant acted with the intent to defraud;
10   that is, the intent to deceive and cheat; and
11              e.    Fifth, the financial institution was federally
12   insured.
13                            PENALTIES AND RESTITUTION

14        5.    Defendant understands that the statutory maximum sentence

15   that the Court can impose for a violation of Title 18, United States

16   Code, Section 1344(2), is: thirty years’ imprisonment; a five-year

17   period of supervised release; a fine of $1,000,000 or twice the gross

18   gain or gross loss resulting from the offense, whichever is greatest;

19   and a mandatory special assessment of $100.

20        6.    Defendant understands that defendant will be required to

21   pay full restitution to the victims of the offense to which defendant

22   is pleading guilty.     Defendant agrees that, in return for the USAO’s

23   compliance with its obligations under this agreement, the Court may

24   order restitution to persons other than the victims of the offense to

25   which defendant is pleading guilty and in amounts greater than those

26   alleged in the counts to which defendant is pleading guilty.            In

27   particular, defendant agrees that the Court may order restitution to

28   any victim of any of the following for any losses suffered by that

                                           6
     Case 2:20-cr-00227-PA Document 107 Filed 08/09/21 Page 7 of 22 Page ID #:625



1    victim as a result: (a) any relevant conduct, as defined in U.S.S.G.

2    § 1B1.3, in connection with the offense to which defendant is

3    pleading guilty; and (b) any counts dismissed pursuant to this

4    agreement as well as all relevant conduct, as defined in U.S.S.G.

5    § 1B1.3, in connection with those counts and charges.           The parties

6    currently believe that the applicable amount of restitution is

7    approximately $57,989.61, but recognize and agree that this amount

8    could change based on facts that come to the attention of the parties

9    prior to sentencing.
10        7.    Defendant agrees that any and all fines and/or restitution
11   ordered by the Court will be due immediately.          The government is not
12   precluded from pursuing, in excess of any payment schedule set by the
13   Court, any and all available remedies by which to satisfy defendant’s
14   payment of the full financial obligation, including referral to the
15   Treasury Offset Program.
16        8.    Defendant understands that supervised release is a period
17   of time following imprisonment during which defendant will be subject
18   to various restrictions and requirements.         Defendant understands that

19   if defendant violates one or more of the conditions of any supervised

20   release imposed, defendant may be returned to prison for all or part

21   of the term of supervised release authorized by statute for the

22   offense that resulted in the term of supervised release, which could

23   result in defendant serving a total term of imprisonment greater than

24   the statutory maximum stated above.

25        9.    Defendant understands that, by pleading guilty, defendant

26   may be giving up valuable government benefits and valuable civic

27   rights, such as the right to vote, the right to possess a firearm,

28   the right to hold office, and the right to serve on a jury.

                                           7
     Case 2:20-cr-00227-PA Document 107 Filed 08/09/21 Page 8 of 22 Page ID #:626



1    Defendant understands that she is pleading guilty to a felony and

2    that it is a federal crime for a convicted felon to possess a firearm

3    or ammunition.    Defendant understands that the conviction in this

4    case may also subject defendant to various other collateral

5    consequences, including but not limited to revocation of probation,

6    parole, or supervised release in another case and suspension or

7    revocation of a professional license.        Defendant understands that

8    unanticipated collateral consequences will not serve as grounds to

9    withdraw defendant’s guilty plea.
10        10.    Defendant and her counsel have discussed the fact that, and
11   defendant understands that, if defendant is not a United States
12   citizen, the conviction in this case makes it practically inevitable
13   and a virtual certainty that defendant will be removed or deported
14   from the United States.      Defendant may also be denied United States
15   citizenship and admission to the United States in the future.
16   Defendant understands that while there may be arguments that
17   defendant can raise in immigration proceedings to avoid or delay
18   removal, removal is presumptively mandatory and a virtual certainty

19   in this case.    Defendant further understands that removal and

20   immigration consequences are the subject of a separate proceeding and

21   that no one, including her attorney or the Court, can predict to an

22   absolute certainty the effect of her conviction on her immigration

23   status.    Defendant nevertheless affirms that she wants to plead

24   guilty regardless of any immigration consequences that her plea may

25   entail, even if the consequence is automatic removal from the United

26   States.

27

28

                                           8
     Case 2:20-cr-00227-PA Document 107 Filed 08/09/21 Page 9 of 22 Page ID #:627



1                                    FACTUAL BASIS

2         11.   Defendant admits that defendant is, in fact, guilty of the

3    offense to which defendant is agreeing to plead guilty.           Defendant

4    and the USAO agree to the statement of facts provided below and agree

5    that this statement of facts is sufficient to support the plea of

6    guilty to the charge described in this agreement and to establish the

7    Sentencing Guidelines factors set forth in paragraph 13 below but is

8    not meant to be a complete recitation of all facts relevant to the

9    underlying criminal conduct or all facts known to either party that
10   relate to that conduct.
11        Beginning on a date unknown and continuing through on or about
12   May 30, 2020, in Los Angeles and San Bernardino Counties, within the
13   Central District of California, defendant and co-defendant Arno
14   Abramian, each aiding and abetting the other, knowingly and with
15   intent to defraud, engaged in a fraudulent scheme to obtain monies,
16   funds, credits, assets, and other property owned by and in the
17   custody and control of Bank of America, N.A. (“Bank of America”) and
18   Wells Fargo Bank, N.A. (“Wells Fargo”), which are financial

19   institutions insured by the Federal Deposit Insurance Corporation.

20        The fraudulent scheme operated as follows: co-defendant Abramian

21   would steal checks, debit cards, and credit cards from mailboxes,

22   including post office boxes inside of United States Post Office

23   locations.   Defendant would then open bank accounts at financial

24   institutions in the names of a victim business.          In so doing,

25   defendant would falsely represent to the financial institutions that

26   she had the victim businesses’ authority to open the accounts and

27   concealed from the financial institutions that she was not affiliated

28   in any way with the victim businesses.        Co-defendant Abramian then

                                           9
     Case 2:20-cr-00227-PA Document 107 Filed 08/09/21 Page 10 of 22 Page ID #:628



1    would deposit stolen checks into the fraudulent bank accounts that

2    defendant had opened.      In doing so, co-defendant Abramian falsely

3    represented to the financial institutions that he had authority to

4    deposit the checks and concealed from the financial institutions that

5    he did not have authority to possess and deposit the checks.

6    Defendant and co-defendant Abramian subsequently would withdraw,

7    transfer, and otherwise steal money from the fraudulent accounts for

8    their personal use.

9          Specifically, on November 22, 2019, defendant opened a bank
10   account at Wells Fargo in the name of victim-business M.D.B. and
11   listed herself as sole proprietor of victim-business M.D.B.
12   Defendant knew that she did not have authority to open the account in
13   the name of victim-business M.D.B. and acted with the intent to
14   defraud Wells Fargo.      That same day, co-defendant Abramian deposited
15   four stolen checks into the fraudulent M.D.B. account, totaling
16   approximately $56,201.33.       Co-defendant Abramian did not have
17   authority to possess or use those stolen checks.           Co-defendant
18   Abramian subsequently withdrew the funds from the fraudulent M.D.B.

19   account by repeatedly using a debit card to withdraw cash from the

20   account and by writing checks from the account and then depositing

21   them into his personal account.        Defendant also withdrew money from

22   the fraudulent M.D.B. account by writing cashier’s checks to herself

23   from the account, writing checks to other co-schemers from the

24   account, and writing checks from the account and then depositing them

25   into an account controlled by co-defendant Abramian.           Defendant and

26   co-defendant Abramian also transferred money from the fraudulent

27   M.D.B. account to accounts they controlled using the “Zelle” online

28

                                           10
     Case 2:20-cr-00227-PA Document 107 Filed 08/09/21 Page 11 of 22 Page ID #:629



1    bank-to-bank transfer system.       In total, defendants’ fraudulent

2    scheme caused Wells Fargo actual losses of approximately $48,167.79.

3          During and in connection with this fraudulent scheme, co-

4    defendant Abramian knowingly possessed and used means of

5    identification belonging to other persons, namely, the names and bank

6    account numbers of victims L.S., C.S., A.T., and L.R.

7          In addition to the M.D.B. fraudulent account, and in furtherance

8    of the fraudulent scheme, in April 2019, co-defendant Abramian opened

9    a fraudulent business bank account in the name of victim-business
10   R.F.S. at Wells Fargo.      Co-defendant Abramian and other co-schemers
11   deposited stolen checks totaling $19,690.89 into that fraudulent
12   account and attempted to withdraw money from the account, including
13   by writing a check from this account to defendant.           Co-defendant
14   Abramian and the co-schemers successfully withdrew at least $9,821.82
15   from this fraudulent account.       Additionally, in March 2020, defendant
16   opened fraudulent bank accounts at Bank of America in the names of
17   victim-businesses M.L.R. and I.E., into which defendant and other co-
18   schemers then deposited stolen checks totaling approximately

19   $32,019.94.    In addition, pursuant to a search warrant, officers

20   reviewed a phone that belonged to defendant.          The phone contained

21   images of the following access devices belonging to individual

22   victims: approximately 10 profiles with personal identifying

23   information, including social security numbers and dates of birth;

24   approximately 4 credit/debit cards; approximately 1 check; and

25   approximately 1 drivers license/identification card.           The total

26   intended loss relating to these access devices is at least $6,000.

27         Defendant’s bank fraud scheme involved more than 10 victims and

28   had a total intended loss amount (that is, the amount of pecuniary

                                           11
     Case 2:20-cr-00227-PA Document 107 Filed 08/09/21 Page 12 of 22 Page ID #:630



1    harm defendant intended to inflict) of more than $95,000 and a total

2    actual loss amount of approximately $57,989.61.

3                                  SENTENCING FACTORS

4          12.   Defendant understands that in determining defendant’s

5    sentence the Court is required to calculate the applicable Sentencing

6    Guidelines range and to consider that range, possible departures

7    under the Sentencing Guidelines, and the other sentencing factors set

8    forth in 18 U.S.C. § 3553(a).       Defendant understands that the

9    Sentencing Guidelines are advisory only, that defendant cannot have
10   any expectation of receiving a sentence within the calculated
11   Sentencing Guidelines range, and that after considering the
12   Sentencing Guidelines and the other § 3553(a) factors, the Court will
13   be free to exercise its discretion to impose any sentence it finds
14   appropriate up to the maximum set by statute for the crime of
15   conviction.
16         13.   Defendant and the USAO agree to the following applicable
17   Sentencing Guidelines factors:
18      Base Offense Level:                      7       U.S.S.G. § 2B1.1(a)(1)

19      Loss of More Than $95,000:              +8    U.S.S.G. § 2B1.1(b)(1)(B)

20      Offense Involved 10 or More             +2    U.S.S.G. § 2B1.1(b)(2)(A)
        Victims:
21

22   Defendant and the USAO reserve the right to argue that additional

23   specific offense characteristics, adjustments, and departures under

24   the Sentencing Guidelines are appropriate.          Defendant understands

25   that defendant’s offense level could be increased if defendant is a

26   career offender under U.S.S.G. §§ 4B1.1 and 4B1.2.           If defendant’s

27   offense level is so altered, defendant and the USAO will not be bound

28

                                           12
     Case 2:20-cr-00227-PA Document 107 Filed 08/09/21 Page 13 of 22 Page ID #:631



1          14.   Defendant understands that there is no agreement as to

2    defendant’s criminal history or criminal history category.

3          15.   Defendant and the USAO reserve the right to argue for a

4    sentence outside the sentencing range established by the Sentencing

5    Guidelines based on the factors set forth in 18 U.S.C. § 3553(a)(1),

6    (a)(2), (a)(3), (a)(6), and (a)(7).

7                          WAIVER OF CONSTITUTIONAL RIGHTS

8          16.   Defendant understands that by pleading guilty, defendant

9    gives up the following rights:
10               a.   The right to persist in a plea of not guilty.
11               b.   The right to a speedy and public trial by jury.
12               c.   The right to be represented by counsel –- and if
13   necessary have the Court appoint counsel -- at trial.           Defendant
14   understands, however, that, defendant retains the right to be
15   represented by counsel –- and if necessary have the Court appoint
16   counsel –- at every other stage of the proceeding.
17               d.   The right to be presumed innocent and to have the
18   burden of proof placed on the government to prove defendant guilty

19   beyond a reasonable doubt.

20               e.   The right to confront and cross-examine witnesses

21   against defendant.

22               f.   The right to testify and to present evidence in

23   opposition to the charges, including the right to compel the

24   attendance of witnesses to testify.

25               g.   The right not to be compelled to testify, and, if

26   defendant chose not to testify or present evidence, to have that

27   choice not be used against defendant.

28

                                           13
     Case 2:20-cr-00227-PA Document 107 Filed 08/09/21 Page 14 of 22 Page ID #:632



1                h.   Any and all rights to pursue any affirmative defenses,

2    Fourth Amendment or Fifth Amendment claims, and other pretrial

3    motions that have been filed or could be filed.

4                           WAIVER OF APPEAL OF CONVICTION

5          17.   Defendant understands that, with the exception of an appeal

6    based on a claim that defendant’s guilty plea was involuntary, by

7    pleading guilty defendant is waiving and giving up any right to

8    appeal defendant’s conviction on the offense to which defendant is

9    pleading guilty.     Defendant understands that this waiver includes,
10   but is not limited to, arguments that the statute to which defendant
11   is pleading guilty is unconstitutional, and any and all claims that
12   the statement of facts provided herein is insufficient to support
13   defendant’s plea of guilty.
14               WAIVER OF APPEAL OF SENTENCE AND COLLATERAL ATTACK

15         18.   Defendant agrees that, provided the Court imposes a total

16   term of imprisonment within or below the range corresponding to an

17   offense level of 17 and the criminal history category calculated by

18   the Court, defendant gives up the right to appeal all of the

19   following: (a) the procedures and calculations used to determine and

20   impose any portion of the sentence; (b) the term of imprisonment

21   imposed by the Court; (c) the fine imposed by the Court, provided it

22   is within the statutory maximum; (d) to the extent permitted by law,

23   the constitutionality or legality of defendant’s sentence, provided

24   it is within the statutory maximum; (e) the term of probation or

25   supervised release imposed by the Court, provided it is within the

26   statutory maximum; (f) the amount and terms of any restitution order,

27   provided it requires payment of no more than $57,989.61; and (g) any

28   of the following conditions of probation or supervised release

                                           14
     Case 2:20-cr-00227-PA Document 107 Filed 08/09/21 Page 15 of 22 Page ID #:633



1    imposed by the Court: the conditions set forth in Second Amended

2    General Order No. 20-04 of this Court; the drug testing conditions

3    mandated by 18 U.S.C. §§ 3563(a)(5) and 3583(d); and the alcohol and

4    drug use conditions authorized by 18 U.S.C. § 3563(b)(7).

5          19.   Defendant also gives up any right to bring a post-

6    conviction collateral attack on the conviction or sentence, except a

7    post-conviction collateral attack based on a claim of ineffective

8    assistance of counsel, a claim of newly discovered evidence, or an

9    explicitly retroactive change in the applicable Sentencing
10   Guidelines, sentencing statutes, or statutes of conviction.
11   Defendant understands that this waiver includes, but is not limited
12   to, arguments that the statute to which defendant is pleading guilty
13   is unconstitutional, and any and all claims that the statement of
14   facts provided herein is insufficient to support defendant’s plea of
15   guilty.
16         20.   The USAO agrees that, provided all portions of the sentence
17   are at or above the statutory minimum and at or below the statutory
18   maximum specified above and the Court imposes a term of imprisonment

19   within or above the range corresponding to an offense level of 12 and

20   the criminal history category calculated by the Court, the USAO gives

21   up its right to appeal any portion of the sentence, with the

22   exception that the USAO reserves the right to appeal the amount of

23   restitution ordered if that amount is less than $57,989.61.

24                       RESULT OF WITHDRAWAL OF GUILTY PLEA

25         21.   Defendant agrees that if, after entering a guilty plea

26   pursuant to this agreement, defendant seeks to withdraw and succeeds

27   in withdrawing defendant’s guilty plea on any basis other than a

28   claim and finding that entry into this plea agreement was

                                           15
     Case 2:20-cr-00227-PA Document 107 Filed 08/09/21 Page 16 of 22 Page ID #:634



1    involuntary, then (a) the USAO will be relieved of all of its

2    obligations under this agreement; and (b) should the USAO choose to

3    pursue any charge or any civil, administrative, or regulatory action

4    that was either dismissed or not filed as a result of this agreement,

5    then (i) any applicable statute of limitations will be tolled between

6    the date of defendant’s signing of this agreement and the filing

7    commencing any such action; and (ii) defendant waives and gives up

8    all defenses based on the statute of limitations, any claim of pre-

9    indictment delay, or any speedy trial claim with respect to any such
10   action, except to the extent that such defenses existed as of the
11   date of defendant’s signing this agreement.
12                    RESULT OF VACATUR, REVERSAL OR SET-ASIDE

13         22.   Defendant agrees that if the count of conviction is

14   vacated, reversed, or set aside, both the USAO and defendant will be

15   released from all their obligations under this agreement.

16                            EFFECTIVE DATE OF AGREEMENT

17         23.   This agreement is effective upon signature and execution of

18   all required certifications by defendant, defendant’s counsel, and an

19   Assistant United States Attorney.

20                                BREACH OF AGREEMENT

21         24.   Defendant agrees that if defendant, at any time after the

22   signature of this agreement and execution of all required

23   certifications by defendant, defendant’s counsel, and an Assistant

24   United States Attorney, knowingly violates or fails to perform any of

25   defendant’s obligations under this agreement (“a breach”), the USAO

26   may declare this agreement breached.        All of defendant’s obligations

27   are material, a single breach of this agreement is sufficient for the

28   USAO to declare a breach, and defendant shall not be deemed to have

                                           16
     Case 2:20-cr-00227-PA Document 107 Filed 08/09/21 Page 17 of 22 Page ID #:635



1    cured a breach without the express agreement of the USAO in writing.

2    If the USAO declares this agreement breached, and the Court finds

3    such a breach to have occurred, then: (a) if defendant has previously

4    entered a guilty plea pursuant to this agreement, defendant will not

5    be able to withdraw the guilty plea, and (b) the USAO will be

6    relieved of all its obligations under this agreement.

7          25.   Following the Court’s finding of a knowing breach of this

8    agreement by defendant, should the USAO choose to pursue any charge

9    that was either dismissed or not filed as a result of this agreement,
10   then:
11               a.   Defendant agrees that any applicable statute of
12   limitations is tolled between the date of defendant’s signing of this
13   agreement and the filing commencing any such action.
14               b.   Defendant waives and gives up all defenses based on
15   the statute of limitations, any claim of pre-indictment delay, or any
16   speedy trial claim with respect to any such action, except to the
17   extent that such defenses existed as of the date of defendant’s
18   signing this agreement.

19               c.   Defendant agrees that: (i) any statements made by

20   defendant, under oath, at the guilty plea hearing (if such a hearing

21   occurred prior to the breach); (ii) the agreed to factual basis

22   statement in this agreement; and (iii) any evidence derived from such

23   statements, shall be admissible against defendant in any such action

24   against defendant, and defendant waives and gives up any claim under

25   the United States Constitution, any statute, Rule 410 of the Federal

26   Rules of Evidence, Rule 11(f) of the Federal Rules of Criminal

27   Procedure, or any other federal rule, that the statements or any

28

                                           17
     Case 2:20-cr-00227-PA Document 107 Filed 08/09/21 Page 18 of 22 Page ID #:636



1    evidence derived from the statements should be suppressed or are

2    inadmissible.

3            COURT AND UNITED STATES PROBATION AND PRETRIAL SERVICES

4                                  OFFICE NOT PARTIES

5          26.   Defendant understands that the Court and the United States

6    Probation and Pretrial Services Office are not parties to this

7    agreement and need not accept any of the USAO’s sentencing

8    recommendations or the parties’ agreements to facts or sentencing

9    factors.
10         27.   Defendant understands that both defendant and the USAO are
11   free to: (a) supplement the facts by supplying relevant information
12   to the United States Probation and Pretrial Services Office and the
13   Court, (b) correct any and all factual misstatements relating to the
14   Court’s Sentencing Guidelines calculations and determination of
15   sentence, and (c) argue on appeal and collateral review that the
16   Court’s Sentencing Guidelines calculations and the sentence it
17   chooses to impose are not error, although each party agrees to
18   maintain its view that the calculations in paragraph 13 are

19   consistent with the facts of this case.         While this paragraph permits

20   both the USAO and defendant to submit full and complete factual

21   information to the United States Probation and Pretrial Services

22   Office and the Court, even if that factual information may be viewed

23   as inconsistent with the facts agreed to in this agreement, this

24   paragraph does not affect defendant’s and the USAO’s obligations not

25   to contest the facts agreed to in this agreement.

26         28.   Defendant understands that even if the Court ignores any

27   sentencing recommendation, finds facts or reaches conclusions

28   different from those agreed to, and/or imposes any sentence up to the

                                           18
     Case 2:20-cr-00227-PA Document 107 Filed 08/09/21 Page 19 of 22 Page ID #:637



1    maximum established by statute, defendant cannot, for that reason,

2    withdraw defendant’s guilty plea, and defendant will remain bound to

3    fulfill all defendant’s obligations under this agreement.            Defendant

4    understands that no one –- not the prosecutor, defendant’s attorney,

5    or the Court –- can make a binding prediction or promise regarding

6    the sentence defendant will receive, except that it will be within

7    the statutory maximum.

8                           NO ADDITIONAL AGREEMENTS

9          29.   Defendant understands that, except as set forth herein,
10   there are no promises, understandings, or agreements between the USAO
11   and defendant or defendant’s attorney, and that no additional
12   promise, understanding, or agreement may be entered into unless in a
13   writing signed by all parties or on the record in court.
14   //
15   //
16   //
17   //
18

19

20

21

22

23

24

25

26

27

28

                                           19
Case 2:20-cr-00227-PA Document 107 Filed 08/09/21 Page 20 of 22 Page ID #:638




                                                   August 9, 2021
Case 2:20-cr-00227-PA Document 107 Filed 08/09/21 Page 21 of 22 Page ID #:639
Case 2:20-cr-00227-PA Document 107 Filed 08/09/21 Page 22 of 22 Page ID #:640
